Citation Nr: 1447133	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for a left knee disability prior to August 11, 2008.

2.  Entitlement to a rating in excess of 30 percent for total left knee arthroplasty residuals from October 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted a 30 percent rating for malunion of the left tibia and fibula with marked knee or ankle disability from August 27, 2007 (the date of the increased rating claim) to August 11, 2008 (the date of the Veteran's total left knee arthroplasty) and granted a 30 percent rating for total left knee arthroplasty residuals from August 11, 2008.  In September 2009, the RO granted a 100 percent temporary total rating for the left knee effective from August 11, 2008, and a 30 percent rating from October 1, 2009.

In a September 2013 rating decision, the RO granted noncompensable ratings for a scar and for left leg shortening.  In an August 2014 rating decision, the RO assigned a 10 percent rating for left knee instability.  These issues are not before the Board.

In April 2014, the Board remanded the case for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the Remand directives and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

As will be discussed in greater detail below, the evidence of record raises the issue of entitlement to TDIU.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 11, 2008, the Veteran's left tibia fracture residuals were not shown to be manifested by nonunion of the tibia and fibula with loose motion requiring a brace, ankylosis of the left knee, or extension limited to 30 degrees or more.

2.  From August 11, 2008 to September 30, 2009, the Veteran's left knee disability was rated as 100 percent disabling post-surgery.

3.  From October 1, 2009, the Veteran's left knee disability, status post total knee replacement, has not been manifested by severe painful motion or weakness; ankylosis in flexion between 10 and 20 degrees; extension limited to 30 degrees; or nonunion of the tibia and/or fibula with loose motion, requiring a brace.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent prior to August 11, 2008, for residuals of a left tibia fracture is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (Code) 5262 (2013).  

2.  The criteria for a rating in excess of 30 percent for residuals of a left tibia fracture with total knee replacement have not been met from October 1, 2009, forward.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261,  5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated July 2008.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's statements, post-service VA and private treatment records, and Social Security Administration (SSA) records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained. 

The Veteran was provided with VA examinations in September 2008, April 2011, and May 2014.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations and described the Veteran's left knee disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Board is satisfied that there has been substantial compliance with the April 2014 remand directives, which included obtaining outstanding VA and private treatment records and affording the Veteran another VA examination in May 2014.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013). 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Finally, Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

Factual Record

Turning to the evidence of record, a private treatment note from Dr. G.J. dated in September 2007 shows that the Veteran complained of pain to the mid level of the tibia.  On physical examination, his left leg was noted to be 3/4 of an inch shorter than his right leg.  A private treatment note from Dr. G.J. dated in June 2008 notes that the Veteran's left knee is "becoming markedly more problematic."  The Veteran complained of sharp, stabbing pain throughout the area of the patella and medial compartment.  Physical examination revealed grinding crepitus, antalgic gain, moderate effusion, and degenerative changes.  The Veteran was scheduled for a total knee arthroplasty.  A pre-surgery treatment note dated in August 2008 shows that the Veteran had significant pain throughout the entire range of motion, with no instability or effusion.  

On August 11, 2008, the Veteran underwent a left total knee replacement.

The Veteran underwent a VA examination of the knees in September 2008.  The Veteran reported chronic pain over the site of his previous fracture, with daily "achy pain" to the mid portion of his left tibia.  He also reported some stiffness and weakness with intermittent swelling.  The Veteran rated his daily pain as 5/10.  He reported that he did not use any medications for his pain and that his pain is exacerbated by increasing activities and relieved with rest.  The Veteran was currently able to perform all of his activities of daily living independently.

Examination of the left knee revealed a well-healed surgical incision from his total knee replacement with a mild amount of swelling.  The examiner noted obvious deformity in the mid portion of the Veteran's left tibia, with no crepitation or gross instability with stressing of his previous fracture site.  The Veteran's range of motion of the knee was normal and did not seem to be additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive motion.  Radiographs showed a malunion to the mid portion of the left tibia.  The Veteran was diagnosed with malunion of the left tibia with chronic pain.

The Veteran was seen by Dr. G. J. on September 4, 2008, where he reported that he was doing extremely well post-surgery.  He lacked full extension by approximately 8-10 degrees, with flexion to 95 degrees.  Dr. G. J. noted that the Veteran was "progressing along very nicely."  The Veteran was seen again by Dr. G. J. on September 24, 2008.  On examination, he again lacked full extension by approximately 8-10 degrees, with flexion to 110 degrees.  In July 2009, the Veteran reported to Dr. G. J. that he has had full resolution of the discomfort to the area of the left knee.  His range of motion was from 0-130 degrees, with no effusion, no pain, and excellent function.  The Veteran stated that he was extremely pleased.  

The Veteran underwent another VA knee examination in April 2011.  The Veteran reported pain, weakness, and giving way in his left knee.  He also reported severe weekly flare-ups of pain and decreased motion with activity or overuse.  The Veteran reported that he is able to stand for 15-30 minutes and that he is unable to walk for more than a few yards.  The examiner noted that the Veteran used a cane frequently.  

On physical examination, the Veteran's gait was noted as antalgic.  The examiner noted no crepitation, clicks or snaps, grinding, instability, or other abnormalities of the left knee.  The examiner also noted moderate weakness of the left knee prosthesis.  On range of motion testing, the Veteran's range of flexion was 0 to 90 degrees and the Veteran's left knee extension was 0 degrees, with objective evidence of pain with active motion and objective evidence of pain following repetitive motion.  The examiner noted no joint ankylosis.  The Veteran's left leg was one inch shorter than his right leg.  X-rays showed that the Veteran's prosthesis was intact and in acceptable alignment with no lucency.  The examiner diagnosed the Veteran with left knee strain with history of knee replacement and noted significant effects on the Veteran's usual occupation.  The examiner also noted mild to moderate effects on the Veteran's usual daily activities.

The Veteran submitted a private treatment record from Dr. R. M. dated in May 2014.  The Veteran complained of left knee pain and ambulated into the clinic with a standard cane.  He described pain that radiated from his previous original break of the tibia proximally into the knee and up into the thigh, mainly when he is walking or on stairs.  The Veteran reported sharp, aching pain at a level of 8/10.  On examination, the Veteran's left knee range of motion was 0-105 degrees, with no effusion and good stability of the knee.  X-rays of the left knee showed that the components were in good position with no obvious loosening, migration, or osteolysis.  

The Veteran underwent another VA knee examination in May 2014.  The Veteran reported problems with ambulation due to his left leg discrepancy.  He reported using a cane, but no knee braces.  He denied instability of the knee and stated that the "joint feels good."  He reported difficulty walking long distances and kneeling.  He denied flare-ups.  Range of motion testing showed flexion to 95 degrees with objective evidence of painful motion at 95 degrees, and extension limited to 10 degrees with no objective evidence of pain motion on extension.  The Veteran was able to perform repetitive-use testing with three repetitions, with flexion to 95 degrees and extension to 10 degrees.

The examiner noted that the Veteran has functional loss and/or function impairment of the left knee with contributing factors of disability being less movement than normal, pain on movement, and disturbance of locomotion.  The Veteran had no pain or tenderness to palpitation of the left knee and normal strength on flexion and extension.  The Veteran had 1+ anterior instability of the right and left knees and normal posterior and medial-lateral stability of both knees.  The examiner noted no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion from the 2008 total knee replacement.  The examiner noted that the Veteran had a scar on his left knee, but that the scar was not painful or unstable and that it was less than 39 square cm.  The examiner also noted that the Veteran's left leg was one inch short than the right leg.

The examiner noted that the Veteran used a cane for ambulation constantly.  The examiner indicated that X-rays showed no degenerative or traumatic arthritis or evidence of patellar subluxation.  Finally, the examiner noted that the Veteran's left knee condition impacted his ability to work.  

Analysis

Based on the foregoing, a rating in excess of 30 percent is not warranted prior to August 11, 2008.  The Veteran's left knee disability was rated under Diagnostic Code 5262 prior to August 11, 2008.  He was assigned a 30 percent rating in the February 2009 rating decision from August 27, 2007 until August 11, 2008 due to malunion of the tibia with marked knee or ankle disability.  Private treatment records and the September 2008 VA examination do not contain evidence that the Veteran had nonunion of the tibia with loose motion requiring a brace, therefore a higher, 40 percent, rating, under Diagnostic Code 5262 is not warranted.  Nor does the record prior to August 11, 2008 show any evidence of ankylosis or limitiation of extension such that a rating higher than 30 percent would be warranted under Diagnostic Codes 5256 or 5261.

Similarly, from October 1, 2009, a rating in excess of 30 percent is not warranted for the Veteran's left knee disability.  From October 1, 2009, the Veteran was assigned a 30 percent rating for his left knee under Diagnostic Code 5055, which provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

In this case, the evidence does not show that the Veteran has experienced chronic left knee residuals consisting of severe painful motion or weakness.  While the Veteran has continued to complain of left knee pain and weakness subsequent to his 2008 left knee replacement, the preponderance of the evidence does not show that it is severe in nature or degree.  Private records show that the Veteran complained of only mild pain in 2008 and 2009.  In July 2009, the Veteran reported "full resolution of the discomfort to the area of the left knee."  The Veteran rated his pain as 5/10 during the September 2008 VA examination, and the examiner noted normal range of motion with no additional limitations due to pain, fatigue, or weakness.  The April 2011 VA examiner noted only moderate weakness and normal left knee extension, with only mild to moderate effects on activities of daily living.  

Likewise, the Veteran reported that his joint felt good during the May 2014 VA examination.  On examination, there was no objective evidence of painful motion on left knee extension and the Veteran had normal strength of his left knee.  The VA examiner noted only intermediate degrees of residual weakness, pain, or limitation of motion.  In addition, only mild instability of the left knee was shown.  Although the Veteran reported pain rated at 8/10 during a private examination in May 2014, an examination of the left knee revealed range of motion of 0-105 degrees with no effusion and good stability of the knee.  The Board finds that these complaints and objective findings are not commensurate with severe painful motion or weakness as contemplated by the next-higher 60 percent rating.  Accordingly, the Board finds that a 60 percent rating is not warranted under Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).

For ratings below 60 percent, Diagnostic Code 5055 states that residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  In this case, however, the medical findings fall short of what is required for the assignment a 40 percent or 50 percent rating or higher under Diagnostic Codes 5256, 5261, or 5262.  Accordingly, rating by analogy under these Diagnostic Codes does not provide a higher disability rating for the Veteran.  

First, the evidence does not show that the Veteran's left knee is ankylosed.  He has consistently maintained a significant range of motion, demonstrating that he does not suffer from ankylosis of the left knee.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).

In addition, the evidence does not show that the Veteran experiences nonunion of the tibia and fibula with loose motion requiring a brace.  Although the Veteran ambulates with a cane, he has never required a brace.  Additionally, post-surgery x-rays showed no change in the position of the left knee implant, with no loosening, migration, or osteolysis.  There was no significant change in alignment and the prior left tibia/fibula fracture was noted to be completely healed.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

As noted above, the evidence shows that the Veteran's left knee has extension, at worst, limited to 10 degrees.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5261, as extension has not been limited to 30 degrees at any time.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

The Board has considered additional rating codes, but finds they are not applicable in the Veteran's case.  VA examinations note that the Veteran has a scar over his left knee, and a September 2013 rating decision granted a noncompensable rating for the scar.  However, there is no indication that the scar covers an area of at least six square inches (39 square centimeters), or that it is symptomatic in any way.  As such, a compensable rating for left knee scars is not warranted.  See 38 C.F.R. § 4.118, Diagnositc Codes 7801 to 7805.  VA examinations and private treatment records also indicate that the Veteran's left leg is one inch shorter than his right leg.  The September 2013 rating decision also granted a noncompensable rating for this leg length discrepancy.  However, because the discrepancy is less than 1.25 inches, a compensable rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2013).

The Board notes that in an August 2014 rating decision the RO granted a separate 10% rating under Diagnostic Code 5257, for slight instability of the knee.  

Lastly, the evidence in this case shows that the 30 percent rating assigned appropriately compensates the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.  The Board accepts that the Veteran experiences left knee symptomatology, especially knee pain.  See 38 C.F.R. §§ 4.40, 4.45.  However, the Board believes that the 30 percent disability evaluations contemplate the degree of pain and functional impairment for the left knee.  The VA examination reports clearly reflect that the Veteran's range of motion has been affected by some pain and weakness; however, he was still able to consistently accomplish significant left knee range of motion as noted above (i.e., flexion, at worst, to 90 degrees and extension, at worst, to 10 degrees).  Moreover, the Veteran's flexion measurements of the left knee do not even meet the requirement for a 0 percent rating under DC 5260 (i.e., flexion limited to 60 degrees).  Thus, separately compensable disability ratings for limitation of flexion and extension are not warranted and it would not be more beneficial to the Veteran to rate his left knee disorder under DCs 5260 and DC 5261 (as opposed to DC 5055).  And, to assign separate ratings under DC 5260, 5261, in addition to DC 5055, would constitute pyramiding, as DC 5055 contemplates severe painful motion and weakness.  

The Veteran is competent to report his symptoms and credible in his belief that his left knee disability warrants a higher rating. His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the left knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the left knee.

For the foregoing reasons, the Board finds that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

 In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which knee disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his left knee disability.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of painful and limited range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a disability rating in excess of 30 percent for residuals of a fracture of the left tibia, prior to August 11, 2008, and to a disability rating in excess of 30 percent for residuals of a left tibia fracture with total knee replacement, from October 1, 2009, is denied.


REMAND

While the RO has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a
 TDIU due to service-connected disability is "part and parcel" of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the evidence suggests that the Veteran may be unemployable due, at least in part, to his service-connected disabilities.  See SSA Disability Records.  Additionally, the April 2011 and May 2014 VA examiners both noted that the Veteran's service-connected disabilities currently on appeal affected his occupational activities and impacted his ability to work.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claims on appeal.  

Therefore, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtaining outstanding treatment records, and obtaining an opinion regarding the functional impairment the Veteran's service-connected disabilities, either jointly or separately, have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Thereafter, schedule the Veteran for an appropriate examination to determine the impact, if any, that his service-connected disabilities have on his unemployability.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected left knee disability. 

In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Any opinion should be reconciled with all evidence of record.  A complete rationale for any opinion expressed and conclusion reached should be set forth.

3. Finally, adjudicate a claim of TDIU in light of all of the evidence of record.  If TDIU is denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


